DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 8 and 18.
Drawings
	The previous drawing objection is withdrawn due to the current amendments.
	The Examiner further notes the Applicant’s use of the term “wavelength selective mirrors” and the depiction at fig.1 #9s is understood to correspond with similar terminology and depiction used in the art (see US 9209605, fig.2a #208-1/m, col.4 lines 64-65, col.5 lines 23-25, wherein a “dichroic reflector” is understood to be equivalent to a “wavelength selective mirror”).
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/09/2022, with respect to claims 1, 8 and 18 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
The Examiner agrees with the Applicant’s arguments outlined at pg.10-11 of the Remarks which describe how the art of Yamamoto purposefully makes use of a single wavelength output to enable the desired beam combining method, thereby making the combination with Guo not obvious.
Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 18 outline a multiwavelength laser module (claims 1 and 18) and a method of constructing the module (claim 8). The module makes use of a plurality of laser elements which do not all have equal wavelengths. The laser elements have their individual outputs (at least 2 in claim 1, and all in claim 18) passed through respective telescopes formed of a convex and concave lens. A beam angle correction plate is placed between the two lenses in order to shift the path of the beam exiting the telescope. The exiting beams are then redirected by wavelength selective mirrors to form a combined output beam. The art of record was found to teach laser arrays using telescopes with convex/concave mirrors (US 2018/00348451), the use of correcting plates to alter beam paths (US 20115/0378184, 2011/0203056) as well as using multiwavelength arrays with wavelength selective mirrors (US 9209605). Combining each of these references together is not obvious however, as US 2018/00348451 makes use of a single wavelength to enable the beam combining and altering the wavelengths would negatively affect the operation outlined. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828